Exhibit RAYMOND JAMES FINANCIAL, INC., as Issuer and The Bank of New York Mellon Trust Company, N.A., as Trustee INDENTURE Dated as of August 10, 2009 Senior Debt Securities CROSS-REFERENCE SHEET* Between Provisions of Sections 310 through 318 of the Trust Indenture Act of 1939, as amended, and the within Indenture between Raymond James Financial, Inc. and The Bank of New York Mellon Trust Company, N.A., Trustee: SECTION OF ACT SECTION OF INDENTURE 310(a)(1) and (2) 7.09 310(a)(3) and (4) Not applicable 310(b) 7.08 and 7.10 310(c) Not applicable 311(a) and (b) 7.13 311(c) Not applicable 312(a) 5.01 and 5.02(a) 312(b) and (c) 5.02(b) and (c) 313(a) 5.04(a) 313(b)(1) Not applicable 313(b)(2) 5.04(b) 313(c) 5.04(c) 313(d) 5.04(d) 314(a) 5.03 314(b) Not applicable 314(c)(1) and (2) 14.04 314(c)(3) Not applicable 314(d) Not applicable 314(e) 15.05 314(f) Not applicable 315(a), (c) and (d) 7.01 315(b) 7.14 315(e) 6.14 316(a)(1) 6.12 316(a)(2) Omitted 316(a) last sentence 8.04 316(b) 6.08 317(a) 6.03 and 6.04 317(b) 4.03(a) 318(a) 15.07 *This Cross-Reference Sheet is not part of the Indenture. TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS SECTION 1.01. Definitions 1 ARTICLE 2 ISSUE, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES SECTION 2.01. Amount Unlimited; Issuable in Series 9 SECTION 2.02. Form of Trustee’s Certificate of Authentication 9 SECTION 2.03. Form of Securities Generally; Establishment of Terms of Series 9 SECTION 2.04. Securities in Global Form 13 SECTION 2.05. Denominations; Record Date; Payment of Interest 13 SECTION 2.06. Execution, Authentication, Delivery and Dating of Securities 14 SECTION 2.07. Exchange and Registration of Transfer of Securities 17 SECTION 2.08. Temporary Securities 20 SECTION 2.09. Mutilated, Destroyed, Lost or Stolen Securities and Coupons 23 SECTION 2.10. Cancellation 24 SECTION 2.11. Book-Entry Only System 24 ARTICLE 3 REDEMPTION OF SECURITIES SECTION 3.01. Redemption of Securities; Applicability of Section 25 SECTION 3.02. Notice of Redemption; Selection of Securities 25 SECTION 3.03. Payment of Securities Called for Redemption 26 SECTION 3.04. Redemption Suspended During Event of Default 27 ARTICLE 4 PARTICULAR COVENANTS OF THE COMPANY SECTION 4.01. Payment of Principal, Premium and Interest 28 SECTION 4.02. Offices for Notices and Payments, etc. 28 SECTION 4.03. Provisions as to Paying Agent 30 SECTION 4.04. Statement as to Compliance 31 SECTION 4.05. Corporate Existence 31 SECTION 4.06. Limitation on Sale or Issuance of Capital Stock of a Principal Subsidiary 31 SECTION 4.07. Waiver of Covenants 33 SECTION 4.08. Notice of Default 33 SECTION 4.09. Determination of Additional Amounts 33 ARTICLE 5 SECURITYHOLDER LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE SECTION 5.01. Securityholder Lists 34 THIS INDENTURE, dated as of August 10, 2009 between Raymond James Financial, Inc., a corporation duly organized and existing under the laws of the State of Florida (hereinafter called the “Company”), and The Bank of New York Mellon Trust Company, N.A. (hereinafter sometimes called the “Trustee”, which term shall include any successor trustee appointed pursuant to Article 7 of this Indenture). W I T N E S S E T H: WHEREAS, the Company deems it necessary to issue from time to time for its lawful purposes securities (hereinafter called the “Securities”) evidencing its unsecured indebtedness and has duly authorized the execution and delivery of this Indenture to provide for the issuance of the Securities in one or more series, unlimited as to principal amount, to bear such rates of interest, to mature at such time or times, and to have such other provisions as shall be fixed as hereinafter provided; and WHEREAS, the Company represents that all acts and things necessary to constitute these presents a valid indenture and agreement according to its terms have been done and performed, and the execution of this Indenture has in all respects been duly authorized, and the Company, in the exercise of legal right and power in it vested, is executing this Indenture; NOW, THEREFORE: In order to declare the terms and conditions upon which the Securities are authenticated, issued and received, and in consideration of the premises, of the purchase and acceptance of the Securities by the holders thereof and of the sum of One Dollar to it duly paid by the Trustee at the execution of these presents, the receipt whereof is hereby acknowledged, the Company covenants and agrees with the Trustee, for the equal and proportionate benefit of the respective holders from time to time of the Securities, as follows: ARTICLE 1 DEFINITIONS SECTION 1.01. Definitions. The terms defined in this Section (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section.All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939 or that are by reference therein defined in the Securities Act of 1933 shall have the meanings (except as herein otherwise expressly provided or unless the context otherwise requires) assigned to such terms in said Trust Indenture Act of 1939 and in said Securities Act as in force at the date of this Indenture as originally executed.All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with generally accepted accounting principles, and the term “generally accepted accounting principles” means such accounting principles as are generally accepted at the time of any computation.The words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision.The terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular. Additional Amounts: The term “Additional Amounts” shall mean any additional amounts to be paid by the Company in respect of Securities of a series, as may be specified pursuant to Section2.03(b) hereof and in such Security and under the circumstances specified therein, in respect of specified taxes, assessments or other governmental charges imposed on certain holders who are United States Aliens, and which may be owing to such holders as set forth in Section4.08 hereof. Agreement Accounting Principles: The term “Agreement Accounting Principles” shall mean generally accepted accounting principles as in effect from time to time, applied in a manner consistent with those used in preparing the Company’s financial statements. Authorized Newspaper: The term “Authorized Newspaper” shall mean a newspaper (which, in the case of the United Kingdom, will, if practicable, be the Financial Times (London Edition) and, in the case of Luxembourg, will, if practicable, be the Luxemburger Wort) of general circulation in the place of publication, published in an official language of the country of publication and customarily published at least once a day for at least five days in each calendar week.Whenever successive weekly publications in an Authorized Newspaper are authorized or required hereunder, they may be made (unless otherwise provided herein) on the same or different days of the week and in the same or different Authorized Newspapers.If it shall be impractical in the opinion of the Trustee to make any publication of any notice required hereby in an Authorized Newspaper, any publication or other notice in lieu thereof which is made or given with the approval of the Trustee shall constitute a sufficient publication of such notice. Bearer Security: The term “Bearer Security” shall mean any Security established pursuant to Section2.01 and Section2.03(b) hereof which is payable to bearer (including without limitation any Security in temporary or permanent global bearer form) and title to which passes by delivery only, but does not include any coupons. Board of Directors: The term “Board of Directors” or “Board” shall mean the Board of Directors of the Company or any duly authorized committee of such Board. Board Resolution: The term “Board Resolution” shall mean a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors or by a committee acting under authority of or appointment by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. Business Day: The term “business day” shall mean, unless otherwise specified pursuant to Section2.03(b), with respect to any Place of Payment or any other particular location referred to in this Indenture or in the Securities, a day that in the city (or in any one of the cities, if more than one) in which amounts are payable, as specified in the form of such Security, is not a day on which banking institutions are authorized or required by law or regulation to be closed. Capital Stock: The term “Capital Stock” shall mean, as to shares of a particular corporation, outstanding shares of stock of any class, whether now or hereafter authorized, irrespective of whether such class shall be limited to a fixed sum or percentage in respect of the rights of the holders thereof to participate in dividends and in the distribution of assets upon the voluntary liquidation, dissolution or winding up of such corporation. Clearstream, Luxembourg: The term “Clearstream, Luxembourg” shall mean Clearstream Banking, société anonyme, Luxembourg, or any successor thereof. Common Depositary: The term “Common Depositary” shall have the meaning set forth in Section2.08 hereof. Commission: The term “Commission” shall mean the Securities and Exchange Commission or any successor entity. Company: The term “Company” shall mean the person named as the “Company” in the first paragraph of this instrument until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor corporation. Company Request, Company Order and Company Consent: The terms “Company Request,” “Company Order” and “Company Consent” mean, respectively, a written request, order or consent signed in the name of the Company by its Chairman of the Board, Chief Executive Officer, President, Chief Financial Officer, Vice President, General Counsel, Deputy or Associate General Counsel or Treasurer and delivered to the Trustee. Coupon: The term “coupon” shall mean any interest coupon appertaining to a Bearer Security. Credit Agreement: The term “Credit Agreement” shall mean the $100,000,000 Credit Agreement, dated as of February 6, 2009, among the Company, as borrower, the lenders name therein, JPMorgan Chase Bank, National Association, as administrative agent, Regions Bank, as co-syndication agent, Fifth Third Bank, as co-syndication agent and PNC Bank, National Association, as co-syndication agent, as amended from time to time. Default: The term “Default” or “default” shall have the meaning specified in Article 6. Dollar or $: The term “Dollar” or “$” shall mean a dollar or other equivalent unit in such coin or currency of the United States of America as at the time shall be legal tender for the payment of public and private debts. Euroclear: The term “Euroclear” shall mean Morgan Guaranty Trust Company of New York, Brussels office, or any successor thereof, as the operator of the Euroclear System. Euro Security: The term “Euro Security” shall mean any Bearer Security, any Security initially represented by a Security in temporary global form exchangeable for Bearer Securities and any Security in permanent global form exchangeable for Bearer Securities. Event of Default: The term “Event of Default” shall have the meaning specified in Article 6. Exchange Act: The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. Exchange Date: The term “Exchange Date” shall have the meaning set forth in Section2.08 Holder: The terms “holder,” “holder of Securities,” “securityholder” or other similar term shall mean (a)in the case of any Registered Security, the person in whose name such Security is registered in the Security Register kept by the Company for that purpose, in accordance with the terms hereof, and (b)in the case of any Bearer Security, the bearer thereof, and as used with respect to any coupon appertaining to any Bearer Security, the term “holder” shall mean the bearer thereof. Indenture: The term “Indenture” shall mean this instrument as originally executed and delivered or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, including without limitation, the forms and terms of particular series of
